DETAILED ACTION
	Applicant's response, filed 10 June 2022, has been fully considered.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim and Examination Status
	Claims 1, 5, 7-8 and 10-11 are currently pending and allowed herein.
	Claims 2-4, 6, and 9 have been cancelled.
	It is noted that the application has been assigned to a new Examiner in AU Group 1631.

Drawings
	The Drawings submitted 14 December 2017 have been accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 5, 7-8, and 10-11 are allowed herein, for the reasons of record. Specifically, with respect to 35 USC 101, the instant claims contain significant amendments that includes steps of “creating a tag map for each identified seed modules represented by a module ID, wherein the tag map is a multidimensional module map…” and further wherein said tag maps is utilized to interact with a biomedical search engine as claimed and wherein lists are stored within the computing environment.  In addition, an “organism map” is also created to map to a specific module ID within the organisms, as is a protein family map and seed module protein family map that makes use of the organism map.  After refinement of seed modules, using the genome protein family map and the seed module protein family map, a new tag map is generated, thereby providing a refinement to said database structure overall.  As such, the claims, when considered as a whole, are not directed to an abstract idea.  
With respect to the prior art, the closest prior art is to Bose et al. (PLoS One (Vol. 10, No. 11 (2015):16 pages) teaching the CONGNIZER framework to analyze and annotate metagenomic datasets, including use of seed generation including cross-mapping using KEGG, Pfam, GO and SEED subsystems.  The prior art does not teach or fairly suggest the steps as are instantly claimed whereby, in particular, specialized queries are used for biomedical literature search engines using a plurality of tag maps as currently included in instant claim 1.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
	The following prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	1.  Bose et al. (PLoS One (Vol. 10, No. 11 (2015):16 pages), described above.
	2.  Dudhagara et al. (Genomics Proteomics Bioinformatics Vol. 13 (2015):296-303, teaching the state of the art with respect to web-based resources for metagenomics.
	3.  Huson et al. in Methods in Molecular Biology 856:Evolutionary Genomics, ed. Anisimova; Humana Press (2012): Chapter 17-Introduction to the Analysis of Environmental Sequences: Metagenomics with MEGAN:20 pages, teaching data analysis techniques in metagenomics.
	4.  Kowar et al. (BMC Bioinformatics Vol. 14 (2013):10 pages, teaching the pipeline analysis tool, MetaPathways for pathway inference in metagenomics.

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 







/Lori A. Clow/Primary Examiner, Art Unit 1631